 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                         CENTRAL DISTRICT OF CALIFORNIA
 9                                    WESTERN DIVISION
10
     ____________________________
11                               )
     KENJUAN ADAMS,                     )         No. LA CV 16-06510-VBF-FFM
12                               )
                Petitioner,      )                ORDER
13                               )
                v.               )                Overruling Defendants’ Objections and
14                               )                Adopting the Report & Recommendation:
                                 )
15   F. GARCIA, J. SOTO et al.,  )                Granting Doc #33 (Mot. Summ. Jmt.) in Part;
                                 )                Dismissing Some Claims Without Prejudice
16              Respondent.      )
     ____________________________
17
18          The Court has reviewed the records in this case and the applicable law. As required
19   by Fed. R. Civ. P. 72(b)(3), the Court has engaged in de novo review of the portions of the
20   February 27, 2019 R&R to which petitioner has specifically objected and finds no defect of
21   law, fact, or logic in the R&R. The Court finds discussion of the objections to be
22   unnecessary on this record. “The Magistrates Act ‘merely requires the district judge to make
23   a de novo determination of those portions of the report or specified proposed findings or
24   recommendation to which objection is made.’” It does not require a written explanation of
25   the reasons for rejecting objections. See MacKenzie v. Calif. AG, 2016 WL 5339566, *1
26   (C.D. Cal. Sept. 21, 2016) (citation omitted). “This is particularly true where, as here, the
27   objections are plainly unavailing.” Smith v. Calif. Jud. Council, 2016 WL 6069179, *2 (C.D.
28   Cal. Oct. 17, 2016). Accordingly, the Court will accept the Magistrate Judge's factual
 1   findings and legal conclusions and implement his recommendations.
 2
 3                                              ORDER
 4         Defendants’ March 19, 2019 objection [Doc # 61] is OVERRULED.
 5         The February 27, 2019 Report and Recommendation [Doc # 58] is ADOPTED.
 6         Defendants’ motion for summary judgment [Doc #33] is GRANTED in part.
 7         The following claims are DISMISSED without prejudice:
 8         –      All claims against L. Ray
 9         –      All claims against D. Godfrey
10         –      The claim that F. Garcia used excessive force by pepper-spraying plaintiff as
11                plaintiff lay on the ground
12         –      All claims against J. Soto to the extent that they derive from the
13                aforementioned claims against L. Ray, D. Godfrey, and/or F. Garcia
14         The case remains open.
15         IT IS SO ORDERED.
16
17   Dated: March 29, 2019                         ____________________________
18                                                      Hon. Valerie Baker Fairbank
19                                                 Senior United States District Judge
20
21
22
23
24
25
26
27
28
